DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:
The claim 16 limitation of “a plurality of supply lines” is confusing if they are the same or different supply lines as the claim 1 “one or more supply lines”. For the purposes of examination, the limitations will be interpreted as referring to the same feature.
The claim 16 limitation of “a containment unit” is confusing if they are the same or different supply lines as the claim 1 “a containment unit”. For the purposes of examination, the limitations will be interpreted as referring to the same feature.
The claim 16 limitation of “a plurality of nozzles” is confusing if they are the same or different supply lines as the claim 1 “a plurality of nozzles”. For the purposes of examination, the limitations will be interpreted as referring to the same feature.
The claim 16 limitation of “a portion of the nozzles” is confusing if they are the same or different supply lines as the claim 1 “a portion of the nozzles”. For the purposes of examination, the limitations will be interpreted as referring to the same feature.
Appropriate correction is required.


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 16 does not provide further limitations to claim 1. The only substantial difference between the wording of the two claims is that claim 16 recites “a plurality of supply lines” and claim 1 recites “one or more supply lines”. However, claim 1 later recites “the supply lines”, where the limitation serves to limit the “one or more supply lines” to more than one supply line (i.e “more” is selected from the options of “one” or “more”). 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 13, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being antipated by Jenkins et al. US 2015/0048026 A1 (hereafter Jenkins).

Regarding claims 1 and 16, Jenkins teaches a wastewater treatment system (Fig 1) comprising:
a source of pressurized gas connected to one or more supply lines for providing pressurized gas to wastewater contained in a containment unit (¶24), and
a plurality of nozzles (30), wherein each nozzle comprises at least one opening and at least one nozzle is in connection with a supply line (¶23-24), and
a control panel (12, ¶53) configured to control the supply of pressurized gas to the supply lines,
wherein the system is configured to selectively provide pressurized gas to at least a portion of the nozzles in a random or pseudo-random cycle or for a random or pseudo-random duration (¶53, where the cycle depending on the DO input would result in a pseudo-random cycle/duration).

Regarding claim 2, Jenkins teaches all the limitations of claim 1. Jenkins further teaches wherein the system is configured to selectively provide pressurized gas to at least a portion of the nozzles in a random cycle (¶53, where the cycle depending on the DO input would result in a random cycle).

Regarding claim 3, Jenkins teaches all the limitations of claim 1. Jenkins further teaches wherein the system is configured to selectively provide pressurized gas to at least a portion of the nozzles for a random duration (¶53, where the cycle depending on the DO input would result in a random duration).

Regarding claim 4, Jenkins teaches all the limitations of claim 1. Jenkins further teaches wherein the system is configured to selectively provide pressurized gas to at least a portion of the nozzles in a pseudo-random cycle (¶53, where the cycle depending on the DO input would result in a pseudo-random duration).



Regarding claim 6, Jenkins teaches all the limitations of claim 1. Jenkins further teaches wherein the system is configured to provide pressurized gas to a first portion of the nozzles in a random or pseudo-random cycle and to subsequently provide pressurized gas to a second portion of the nozzles in the random or pseudo-random cycle (¶53, where all nozzles are provided pressurized gas in a random/pseudo-random cycle and in a random/pseudo-random duration because of the DO input which determines the pressurized gas provided).

Regarding claim 7, Jenkins teaches all the limitations of claim 1. Jenkins further teaches wherein the system is configured to provide pressurized gas to at least a portion of the nozzles for a first random or pseudo-random duration (¶53, where the nozzles are provided pressurized gas in a random/pseudo-random duration because of the DO input which determines the pressurized gas provided) and to subsequently provide pressurized gas to at least a portion of the nozzles for a second random or pseudo-random duration (¶53, where the nozzles are provided pressurized gas in a random/pseudo-random duration because of the DO input which determines the pressurized gas provided).

Regarding claim 8, Jenkins teaches all the limitations of claim 1. Jenkins further teaches wherein the control panel is in communication with one or more valves (109) that open and close in response to signals from the control panel (¶36).

Regarding claim 9, Jenkins teaches all the limitations of claim 1. Jenkins further teaches wherein the control panel is further configured to control the flow rate of pressurized gas to at least a portion of the nozzles (¶31).

Regarding claim 10, Jenkins teaches all the limitations of claim 1. Jenkins further teaches wherein pressurized gas is provided to less than all of the plurality of nozzles simultaneously (¶36, where when valve 109 is closed pressurized gas is provided to no nozzles).

Regarding claim 13, Jenkins teaches all the limitations of claim 1. Jenkins further teaches wherein the system is configured to selectively provide pressurized gas to each nozzle connected to a supply line during the random-or pseudo-random cycle or for the random or pseudo-random duration (¶36).

Regarding claim 15, Jenkins teaches all the limitations of claim 1. Jenkins further teaches an aerator (aerator shown in Fig 1 comprising nozzles 30) connected to a source of air (108) for providing aeration the wastewater in the containment unit.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jenkins as applied to claim 1 above, and further in view of “Piping and plumbing fitting” Wikipedia published 17 Jun. 2015 accessed at <https://en.wikipedia.org/w/index.php?title=Piping_and_plumbing_fitting&oldid=667329152> (hereafter Piping).

Regarding claim 11, Jenkins teaches all the limitations of claim 1. Jenkins further teaches wherein the at least one of the one or more supply lines includes an end (shown below), however Jenkins does not teach how the end terminates.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Jenkins does not teach wherein the at least one of the one or more supply lines includes a removeable cap.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the terminus of the supply line of Jenkins (shown above) by incorporating the removeable cap of Piping in order to terminate and seal the pipe (Common fittings for both piping and plumbing; Cap).


Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins as applied to claim 1 above, and further in view of Locklair et al. US 2014/0183129 (hereafter Locklair).

Regarding claim 12, Jenkins teaches all the limitations of claim 1. Jenkins further teaches nozzles (30). Jenkins is silent at to the number of outlets that each nozzle has. 
Jenkins does not teach wherein each nozzle comprises a plurality of outlets.
Locklair teaches a wastewater treatment system (Fig 1) wherein each nozzle (30) comprises a plurality of outlets (40) in order to emit gas at both ends of the nozzle (¶30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzles of Jenkins (30) by 

Regarding claim 14, Jenkins teaches all the limitations of claim 1. 
Jenkins does not teach a pressure sensor in connection with one or more supply lines.
Locklair teaches a wastewater treatment system (Fig 1) comprising a pressure sensor (15) in connection with one or more supply lines (18) in order to monitor pressure (¶26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the supply lines of Jenkins (¶23-24) by incorporating the pressure sensor of Locklair (15) in order to monitor pressure (¶26).


Response to Arguments
The following is a response to Applicant’s arguments filed 16 Oct. 2020:

Applicant argues that the claim 1 rejection is overcome by amendment.
Examiner agrees, however the claim is rejected under 102 in view of Jenkins under a new interpretation where the cycle/duration of Jenkins is interpreted as a pseudo random cycle/duration. Applicant has not argued that Jenkins does not teach any of a random, pseudo random, or quasi random cycle/duration, but rather has only 
The specification does not provide guidance as to the definitions of random, quasi random, and pseudo random. As such, Examiner has interpreted “random” as “lacking a definite plan, purpose, or pattern”, where the three terms of random, quasi random, and pseudo random rely upon the definition. The DO input of Jenkins lacks a definite pattern because the measured parameter depends on multiple complex variables such as metabolic rate, fluid flow, diffusion rate, temperature, and weather.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776